Citation Nr: 0319883	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post right medical meniscectomy with limitation of motion and 
partial ankylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1984 to 
July 1988.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision from the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 20 percent rating for status post 
right medial meniscectomy with limitation of motion and 
partial ankylosis.  The veteran now resides in the 
jurisdiction of the Waco, Texas, VARO.  

In January 1997 and March 2001, the Board remanded the case 
to obtain new VA examinations and medical opinions, which 
were accomplished from February 1997 to April 1997 and in 
March 2002, and the RO's readjudication of the claim under 
The Veterans Claims Assistance Act of 2000, which was 
accomplished in November 2002.  This matter is now before the 
Board for appellate review.  

The April 1994 VA examiner attributed decreased bone density 
in the right tibia and fibula and various stress fractures 
over the years to possible osteoporosis resulting from 
residuals of a preservice hysterectomy and removal of 
ovaries.  The claim of entitlement to service connection for 
aggravation of residuals of a preservice hysterectomy and 
removal of ovaries is referred to the RO for appropriate 
action.  See 38 C.F.R. §§ 3.155, 3.157 (2002); Bruce v. West, 
11 Vet. App. 405, 408 (1998).  


FINDINGS OF FACT

1.  The veteran's right knee valgus deformity is slight with 
negative McMurray's and Lachman's tests and no medial or 
lateral instability.  

2.  Right knee range of motion is 5-90 degrees with spasm, 
popping, swelling, fatigue, weakness, and slightly antalgic 
gait.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post right medial meniscectomy with limitation of motion and 
partial ankylosis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available medical records from the 
identified health care providers, and the veteran received VA 
joints and orthopedic examinations and medical opinions in 
June 1992, July 1992, April 1994, April 1997, and March 2002.  
The veteran filed several lay statements with the RO and 
provided sworn testimony at a June 1994 regional office 
hearing.  The RO's September 2001 letter and November 2002 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was her responsibility to identify health care providers 
with specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because she was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to a rating in excess of 20 percent for status 
post right medial meniscectomy with limitation of motion and 
partial ankylosis

A June 1989 rating decision, which granted service connection 
and an initial 20 percent rating for status post right medial 
meniscectomy with limitation of motion from July 1988, became 
final because the veteran was notified of the decision by 
letter dated June 14, 1989, and she did not perfect a timely 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.202, 20.302.  After the veteran filed a September 
1991 informal claim for increased rating, the July 1992 
rating decision continued the 20 percent rating, and the 
veteran perfected a timely appeal.  A July 1994 hearing 
officer decision continued the 20 percent rating.  

For the veteran to prevail in her claim for increased rating, 
the evidence must show that her service-connected right knee 
disability has caused greater impairment of her earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's status post right medial meniscectomy with 
limitation of motion and partial ankylosis is currently 
evaluated under the criteria for limitation of flexion motion 
of the leg.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260.  
Given the diagnoses and findings of records, the Board will 
consider whether a rating in excess of 20 percent is 
warranted under the criteria for other impairment of the knee 
(Diagnostic Code 5257), dislocation of the semilunar 
cartilage (Diagnostic Code 5258), removal of the semilunar 
cartilage (Diagnostic Code 5259), arthritis (Diagnostic Codes 
5003 and 5010), ankylosis of the knee (Diagnostic Code 5256), 
and limitation of motion (Diagnostic Codes 5260 and 5261) 
since September 1991, when the veteran filed her informal 
claim for increased rating.  

Continuation of the 20 percent rating is warranted under the 
criteria for other impairment of the knee, represented by 
recurrent subluxation or lateral instability, which is 
assigned a 20 percent evaluation if moderate and a 30 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  VA x-rays since September 1991 reveal no subluxation.  
The March 2003 VA examiner characterized a right knee valgus 
deformity as slight and opined that the right knee was 
actually stable.  In March 2003, McMurray's and Lachman's 
tests were negative, and there was no medial or lateral 
instability.  Without severe subluxation or lateral 
instability to support a higher rating, the 20 percent rating 
must continue.  

The criteria for dislocation and removal of semilunar 
cartilage, offer no hope of increase because their maximum 
ratings are less than or equal to the current 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  

Degenerative arthritis, which appears in an April 1997 VA x-
ray, does not establish a higher rating under the criteria 
for ankylosis and limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1991).  Arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative (hypertrophic or 
osteoarthritis) arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  

In turn, extremely unfavorable ankylosis of the knee in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  Ankylosis of the knee in flexion between 
20 degrees and 45 degrees warrants a 50 percent evaluation.  
Ankylosis of the knee in flexion between 10 degrees and 
20 degrees warrants 40 percent evaluation.  Ankylosis of the 
knee in favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Limitation of flexion of a leg is assigned a 20 percent 
evaluation if limited to 30 degrees and a 30 percent 
evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
assigned a 20 percent evaluation if limited to 15 degrees, a 
30 percent evaluation if limited to 20 degrees, a 40 percent 
evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Where evaluation is based on 
limitation of motion, as it is under Diagnostic Codes 5256, 
5260, and 5261, the existence of functional loss and pain, 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must also be considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1991).  

The worst range of right knee motion was flexion limited to 
90 degrees at the July 1992, April 1997, and March 2002 VA 
examinations and extension limited to 5 degrees at the March 
2002 VA examinations.  In June 1992, the veteran reported 
having constant right knee pain and being able to work only 
because she could sit at a desk and avoid activities that 
exacerbated right knee pain.  By March 2002, she felt that 
chronic right knee pain disrupted both her home and work life 
because her new job required her to do a great deal of 
walking.  She was unable to obtain effective pain relief 
because, as June 1992 and April 1997 VA examiners noted, her 
allergies and gastrointestinal bleeding problems prevented 
the use of anti-inflammatory drugs.  In June 1994, April 
1997, and March 2003, the veteran consistently reported 
spasm, popping, swelling, fatigue, weakness, and difficulty 
bending her right knee after sitting for long periods at work 
or after long periods of activity or during cold weather.  In 
March 2002, she walked with a slightly antalgic gait and 
stood with her knee slightly flexed at 5 degrees.  Even at 
her worst range of motion with functional loss and pain, the 
veteran cannot qualify for the minimum 30 percent rating for 
ankylosis.  In flexing her right knee past 15 degrees and 
extending her right knee past 20 degrees, she also fails to 
qualify for a higher rating under the criteria for limitation 
of motion.  

In conclusion, the 20 percent rating should continue.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's service-connected right knee disability 
does not more nearly approximate the criteria for higher 
evaluation, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2002); Ortiz v. Principi , 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran has not 
shown that her service-connected right knee disability causes 
marked interference with employment or frequent 
hospitalizations.  At VA examinations from June 1992 to March 
2003, the veteran reported regular work as a secretary and 
losing time from work because of physical complaints that 
examiners had linked to nonservice-connected disabilities.  
Referral for consideration of an extraschedular rating is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for status 
post right medial meniscectomy with limitation of motion and 
partial ankylosis is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

